DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arthur Bobel on 07/26/2022.
Only claims 8 and 30 of the application have been amended as follows: 
Claim 8. (Currently Amended):	A load relocation method, comprising:
receiving, by an access network entity from an original access management entity, an identifier of the original access management entity and an address of a target access management entity; 
obtaining, by the access network entity, an address of the original access management entity based on the identifier of the original access management entity;
invalidating, by the access network entity, association between the identifier of the original access management entity and the address of the original access management entity;
based on the association between the identifier of the original access management entity and the address of the original access management entity being invalidated, obtaining, by the access network entity from stored context of a user equipment (UE) that is stored in the access network entity, the identifier of the original access management entity currently serving the UE; and
sending, by the access network entity, a message of the UE to the target access management entity based on the identifier of the original access management entity.
Claim 30. (Currently Amended):	An access network entity, comprising:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and configured to store instructions for execution by the at least one processor, wherein the instructions, when executed, cause the access network entity to:
receive, from an original access management entity, an identifier of the original access management entity and an address of the target access management entity;
obtain an address of the original access management entity based on the identifier of the original access management entity;
invalidate association between the identifier of the original access management entity and the address of the original access management entity;
based on the association between the identifier of the original access management entity and the address of the original access management entity being invalidated, obtain, from stored context of a user equipment (UE) that is stored in the access network entity, the identifier of the original access management entity currently serving the UE; and
send a message of the UE to the target access management entity based on the identifier of the original access management entity.

Specification
The specification amendment submitted on 04/19/2022 which amended the title has been accepted.

Response to Arguments
Applicant’s arguments, see page 7, filed 05/16/2022, with respect to claims 1, 4-6, 8, 11, 15, 18-19 and 21-33 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1, 4-6, 8, 11, 15, 18-19 and 21-33 has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 05/16/2022, with respect to the amended claims 8, 30 and claims 1, 15 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1, 8, 15, 22-24, 26-27, 29-30 and 32-33 has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 05/16/2022, with respect to the amended claims 8, 30 and claims 1, 15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 5, 18, 21, 25, 28 and 31 have been withdrawn. 

Allowable Subject Matter
Amended claims 8, 30 and claims 1, 4-5, 11, 15, 18, 21-29 and 31-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amended independent claims 8 and 30 are allowable over the cited prior arts and the newly found prior art Jain et al. (US 2015/0223284 A1), Figures 1, 4, para. 26-30, which discloses an enhanced attach procedure to obtain an always-on S1-U bearer to reduce signaling overhead, since none of the prior arts taken individually or in combination particularly discloses, fairly suggests, or renders obvious the limitations in the amended independent claims 8 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469